 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in Pollex, Inc., a Nevada corporation (the
“Company”). The Company is conducting a private placement (the “Offering”) of
Two Million Two Hundred Fifty Thousand Dollars ($2,250,000) (the “Offering
Amount”) of units of securities of the Company (each, a “Unit” and,
collectively, the “Units”), at a purchase price of $0.50 per Unit (the “Purchase
Price”), with each Unit consisting of: (i) one (1) share of common stock of the
Company (the “Shares”); and (ii) warrants to purchase two and one-half (2.5)
shares of common stock (the “Warrants”). Each Warrant shall be exercisable at
any time on or after the date of issuance for a period of three (3) years at an
exercise price per share equal to $0.60, subject to adjustment as provided in
the agreement evidencing the Warrants in the form attached hereto as Exhibit A.
The shares underlying the Warrants may hereinafter be referred to as the
“Warrant Shares”, and, together with the “Shares”, the “Securities”.

 

The Company intends to enter into a share exchange (the “Share Exchange”) to
acquire e-Marine, Inc., a company organized under the laws of South Korea
(“e-Marine”), which is an information and communications technology provider.

 

Each Subscriber will receive a draft of the Current Report on Form 8-K
describing the planned Acquisition and will be required to reconfirm their
purchase of Securities prior to the closing for the Offering Amount.

 

1. SUBSCRIPTION AND PURCHASE PRICE

 

(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Securities
indicated on the signature page hereof on the terms and conditions described
herein.

 

(b) Purchase of Securities. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Securities
shall be as set forth in the preamble to this Agreement, and the Company shall
round up, or down, to the nearest whole number any fractional purchases per
Securities, for an aggregate purchase price as set forth on the signature pages
hereof (the “Aggregate Purchase Price”). The Subscriber’s delivery of this
Agreement to the Company shall be accompanied by payment for the Securities
subscribed for hereunder, payable in United States Dollars, by wire transfer of
immediately available funds delivered contemporaneously with the Subscriber’s
delivery of this Agreement to the Company in accordance with the Escrow
Agreement and wire instructions attached hereto as Exhibit B. The Subscriber
understands and agrees that, subject to Section 2 and applicable laws, by
executing this Agreement, it is entering into a binding agreement.

 

(c) Anti-Dilution. Notwithstanding any other provision of this Agreement, if,
within six (6) months from the date on which the Share Exchange is consummated,
the Company shall issue additional Shares or other securities exchangeable for,
convertible into, or exercisable for Shares, for a consideration per share, or
with an exercise or conversion price per share, less than the Purchase Price
(the “Lower Price”), the Subscriber shall be entitled to promptly receive from
the Company (for no additional consideration), additional Shares in an amount
such that, when added to the number of Shares purchased by the Subscriber under
this Agreement, will equal the number of Shares that the Subscriber’s Purchase
Price for the Shares set forth on the signature page hereof would have purchased
at the Lower Price.

 

2. Acceptance, Offering Term and Closing Procedures

 

(a) Acceptance or Rejection. The obligation of the Subscriber to purchase the
Securities shall be irrevocable, and the Subscriber shall be legally bound to
purchase the Securities subject to the terms set forth in this Agreement. The
Subscriber understands and agrees that the Company reserves the right to reject
this subscription for Securities in whole or part in any order at any time prior
to the Closing for any reason, notwithstanding the Subscriber’s prior receipt of
notice of acceptance of the Subscriber’s subscription. In the event of rejection
of this subscription by the Company in accordance with this Section 2, or if the
sale of the Securities is not consummated by the Company for any reason or no
reason, this Agreement and any other agreement entered into between the
Subscriber and the Company relating to this subscription shall thereafter have
no force or effect, and the Company shall promptly return or cause to be
returned to the Subscriber the purchase price remitted to the Company, without
interest thereon or deduction therefrom.

 

 -1- 

 



 

(b) Closing. The closing of the Offering shall occur upon the earlier of: (i)
the date on which the total Offering Amount has been subscribed for and accepted
by the Company (the “Final Closing”); and (ii) July 17, 2017, or such other date
as determined by the Company (the “Termination Date”). As used herein, “Closing”
shall mean either “Final Closing” and “Termination Date.” The Closing shall take
place at the offices of Sichenzia Ross Ference Kesner LLP, 61 Broadway, 32nd
Fl., New York, NY 10006 or such other place as determined by the Company. The
Closing shall take place on a Business Day promptly following the satisfaction
of the conditions set forth in Section 7 below, as determined by the Company
(the “Closing Date”). “Business Day” shall mean from the hours of 9:00 a.m.
(Eastern Time) through 5:00 p.m. (Eastern Time) of a day other than a Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required to be closed. The Securities purchased by the Subscriber
will be delivered by the Company promptly following the Closing.

 

(c) Following Acceptance or Rejection. The Subscriber acknowledges and agrees
that this Agreement and any other documents delivered in connection herewith
will be held by the Company. In the event that this Agreement is not accepted by
the Company for whatever reason, which the Company expressly reserves the right
to do, this Agreement, the Aggregate Purchase Price received (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Agreement. If this Agreement is accepted by the Company, the Company is entitled
to treat the Aggregate Purchase Price received as an interest free loan to the
Company until such time as the Subscription is accepted.

 

3. THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS

 

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a) The Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber.

 

(b) The Subscriber acknowledges its understanding that the Offering and sale of
the Securities is intended to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”), by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”). In furtherance thereof, the Subscriber represents and warrants
to the Company and its affiliates as follows:

 

(i) The Subscriber realizes that the basis for the exemption from registration
may not be available if, notwithstanding the Subscriber’s representations
contained herein, the Subscriber is merely acquiring the Securities for a fixed
or determinable period in the future, or for a market rise, or for sale if the
market does not rise. The Subscriber does not have any such intention.

 

(ii) The Subscriber realizes that the basis for exemption would not be available
if the Offering is part of a plan or scheme to evade registration provisions of
the Securities Act or any applicable state or federal securities laws.

 

(iii) The Subscriber is acquiring the Securities solely for the Subscriber’s own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Securities. If other than an
individual, the Subscriber also represents it has not been organized solely for
the purpose of acquiring the Securities.

 

(iv) The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.

 

(v) The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. The Subscriber has not authorized any person or entity to act as its
Purchaser Representative (as that term is defined in Regulation D of the General
Rules and Regulations under the Securities Act) in connection with the Offering.

 

(vi) The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, has carefully reviewed them and
understands the information contained therein, prior to the execution of this
Agreement.

 

 -2- 

 



 

(c) The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.

 

(d) The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered (i) the matters described in the press release issued
by the Company on July 11, 2017, a copy of which is attached as Exhibit C
hereof, which describes the circumstances that caused the OTCMarkets Group to
place a “Caveat Emptor” warning on the Company’s stock; and (ii) each of the
risks described under the heading “Risk Factors” in the Company’s SEC Filings
(as defined in Section 4(f) below), which risk factors are incorporated herein
by reference.

 

(e) The Subscriber will not sell or otherwise transfer any Securities without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that, except as otherwise provided in Section 5
hereof, the Company is under no obligation to register the Securities on behalf
of the Subscriber or to assist the Subscriber in complying with any exemption
from registration under the Securities Act or applicable state securities laws.
The Subscriber understands that any sales or transfers of the Securities are
further restricted by state securities laws and the provisions of this
Agreement.

 

(f) No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Securities, the
Subscriber is not relying upon any representations other than those contained
herein.

 

(g) The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 

(h) The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for the Company, such Securities may
be sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 -3- 

 



 

(i) Neither the SEC nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the Offering. There is no
government or other insurance covering any of the Securities.

 

(j) The Subscriber and its Advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the Offering and the business, financial
condition, results of operations and prospects of the Company, and all such
questions have been answered to the full satisfaction of the Subscriber and its
Advisors, if any.

 

(k) The Subscriber is unaware of, is in no way relying on, and did not become
aware of, the Offering through or as a result of, any form of general
solicitation or general advertising, including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Securities and did not become aware of the Offering through or as a result
of any seminar or meeting to which the Subscriber was invited by, or any
solicitation of a subscription by, a person not previously known to the
Subscriber in connection with investments in securities generally.

 

(l) The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.

 

(m) The Subscriber acknowledges that any estimates or forward-looking statements
or projections furnished by the Company to the Subscriber were prepared by the
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.

 

(n) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(o) This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.

 

(p) The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
the Subscriber’s Aggregate Purchase Price tendered hereunder.

 

(q)  he Subscriber is, and on each date on which the Subscriber continues to own
restricted securities from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding the value of
their primary residence) or annual income exceeding $200,000 or $300,000 jointly
with his or her spouse.

 

(r) The Subscriber has reviewed, or had an opportunity to review, all of the SEC
Filings.

 

 -4- 

 



 

(s)       The Subscriber acknowledges receipt and careful review of all
documents furnished in connection with this transaction by the Company
(collectively, the “Offering Documents”) and has been furnished by the Company
during the course of this transaction with all information regarding the Company
which the Subscriber has requested or desires to know; and the Subscriber has
been afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Company concerning the terms
and conditions of the Offering, and any additional information which the
Subscriber has requested.

 

(t)       The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. (“FINRA”)
member firm, the Subscriber must give such firm the notice required by the
FINRA’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.

 

(u)       The Subscriber hereby acknowledges that neither the Company nor any
persons associated with the Company who may provide assistance or advice in
connection with the Offering (other than the placement agent, if one is engaged
by the Company) are or are expected to be members or associated persons of
members of the FINRA or registered broker-dealers under any federal or state
securities laws. This Offering is made directly by the Company.

 

(v)       The Subscriber hereby represents that, except as expressly set forth
in the Offering Documents, no representations or warranties have been made to
the Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.

 

(w)       All information provided by the Subscriber in the Investor
Questionnaire attached hereto is true and accurate in all respects, and the
Subscriber acknowledges that the Company will be relying on such information to
its possible detriment in deciding whether the Company can sell these securities
to the Subscriber without giving rise to the loss of the exemption from
registration under applicable securities laws.

 

4. The Company’s Representations, Warranties and Covenants

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

 

(a)       The Company has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly authorized, executed and delivered by the Company and is valid,
binding and enforceable against the Company in accordance with its terms.

 

(b)       Capitalization and Additional Issuances. The authorized and
outstanding capital stock of the Company on a fully diluted basis as of the
Closing Date is set forth on Schedule 4(b). Except as set forth on Schedule
4(b), there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock or other equity
interest of the Company or any of the Subsidiaries.

 

(c)       The only officer, director, employee and consultant stock option or
stock incentive plan or similar plan currently in effect or contemplated by the
Company is described on Schedule 4(b). There are no outstanding agreements or
preemptive or similar rights affecting the Company’s Common Stock.

 

(d)       The Securities to be issued to the Subscriber pursuant to this
Agreement, when issued and delivered in accordance with the terms of this
Agreement, will be duly and validly issued and will be fully paid and
non-assessable.

 

(e)       Neither the execution and delivery nor the performance of this
Agreement by the Company will conflict with the Company’s organizational
materials, as amended to date, or result in a breach of any terms or provisions
of, or constitute a default under, any material contract, agreement or
instrument to which the Company is a party or by which the Company is bound.

 

 -5- 

 



 

(f)       The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to each Subscriber
through the EDGAR system true and complete copies of each of the Company’s
Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and Current Reports
on Form 8-K (collectively, the “SEC Filings”), and all such SEC Filings are
incorporated herein by reference. The SEC Filings, when they were filed with the
SEC (or, if any amendment with respect to any such document was filed, when such
amendment was filed), complied in all material respects with the applicable
requirements of the Exchange Act and the rules and regulations thereunder and
did not, as of such date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. All reports and statements required to be filed by
the Company under the Securities Act and the Exchange Act have been filed,
together with all exhibits required to be filed therewith. The Company and each
of its direct and indirect subsidiaries, if any (collectively, the
“Subsidiaries”), are engaged in all material respects only in the business
described in the SEC Filings, and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company and
the Subsidiaries.

 

(g)       The Company acknowledges and agrees that the Subscriber is acting
solely in the capacity of an arm’s length purchaser with respect to the
Securities and the transactions contemplated hereby. The Company further
acknowledges that the Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Securities. The Company further represents to the
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(h)       The Company will indemnify and hold harmless the Subscriber and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all Loss arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to the Subscriber in connection herewith being untrue
in any material respect or any breach or failure by the Company to comply with
any covenant or agreement made by the Company to the Subscriber in connection
therewith; provided, however, that the Company’s liability shall not exceed the
Subscriber’s Aggregate Purchase Price tendered hereunder.

 

5. PIggy-back registration rights

 

(a)       For a period of twelve (12) months following the Closing Date, the
Company shall notify the Subscriber in writing at least twenty (20) days prior
to the filing of any registration statement under Securities Act, in connection
with a public offering of shares of the Company’s common stock (including, but
not limited to, registration statements relating to secondary offerings of
securities of the Company but excluding any registration statements (i) on Form
S-8 (or any successor or substantially similar form), or of any employee stock
option, stock purchase or compensation plan or of securities issued or issuable
pursuant to any such plan, or a dividend reinvestment plan, (ii) otherwise
relating to any employee, benefit plan or corporate reorganization or other
transactions covered by Rule 145 promulgated under the Securities Act, or (iii)
on any registration form that does not permit secondary sales or does not
include substantially the same information as would be required to be included
in a registration statement covering the resale of the Securities) and will
afford the Subscriber an opportunity to include in such registration statement
all or part of the Securities held by the Subscriber. In the event the
Subscriber desires to include in any such registration statement all or any part
of the Securities held by the Subscriber, the Subscriber shall within ten (10)
days after the above-described notice from the Company, so notify the Company in
writing, including the number of such Securities that the Subscriber wishes to
include in such registration statement. If the Subscriber decides not to include
all of its Securities and in any registration statement thereafter filed by the
Company, the Subscriber shall nevertheless continue to have the right to include
any Securities in any subsequent registration statement or registration
statements as may be filed by the Company with respect to the offering of the
securities, all upon the terms and conditions set forth herein.

 

(b)       Notwithstanding the foregoing, if the managing underwriter or
underwriters of any such proposed public offering or private placement advise
the Company that the total amount or kind of securities that the Subscriber, the
Company and any other persons intended to be included in such proposed public
offering is sufficiently large to adversely affect the success of such proposed
public offering or private placement, then the amount or kind of securities to
be offered for the various parties wishing to have shares of the Company’s
common stock registered shall be included in the following order:

 

 -6- 

 



 

(i) if the Company proposes to register treasury shares or authorized but
unissued shares of its common stock (collectively, “Primary Securities”):

 

(A) first, the Primary Securities; and

 

(B) second, the Securities requested to be included in such registration
statement, together with shares of its common stock that do not constitute
Securities or Primary Securities (“Other Securities”) held by parties exercising
similar piggy-back registration rights (or if necessary, such Securities and
Other Securities pro rata among the holders thereof based upon the number of
such Securities and Other Securities requested to be registered by each such
holder).

 

(ii)       if the Company proposes to register Other Securities:

 

(A) first, the Other Securities requested to be included in such registration by
holders exercising demand registration rights; and

 

(B) second, the Securities requested to be included in such registration,
together with Other Securities held by parties exercising similar piggy-back
registration rights (or if necessary, such Securities and Other Securities pro
rata among the holders thereof based upon the number of such Securities and
Other Securities requested to be registered by each such holder).

 

Anything to the contrary in this Agreement notwithstanding, the Company may
withdraw or postpone a registration statement referred to herein at any time
before it becomes effective or withdraw, postpone or terminate the offering
after it becomes effective without obligation to the Subscriber.

 

(c)       In connection with its obligation under this Section 5, the Company
will (i) furnish to the Subscriber without charge, at least one copy of any
effective registration statement and any post-effective amendments thereto,
including financial statements and schedules, and, if the Subscriber so requests
in writing, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference) in the form filed with the SEC; and
(ii) deliver to the Subscriber and the underwriters, if any, without charge, as
many copies of the then effective prospectus included in the registration
statement, as the same may be amended or supplemented (including such prospectus
subject to completion) (the “Prospectus”), and any amendments or supplements
thereto as such persons may reasonably request.

 

(d)       As a condition to the inclusion of its Securities, the Subscriber
shall furnish to the Company such information regarding the Subscriber and the
distribution proposed by the Subscriber as the Company may request in writing or
as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement.

 

(e)       The Subscriber agrees by acquisition of the Securities that, upon
receipt of any notice from the Company of the happening of any event that, in
the good faith judgment of the Company’s Board of Directors, requires the
suspension of the Subscriber’s rights under this Section 5, the Subscriber will
forthwith discontinue disposition of the Securities pursuant to the then current
Prospectus until the Subscriber is advised in writing by the Company that the
use of the Prospectus may be resumed. If so directed by the Company, on the
happening of such event, the Subscriber will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in the
Subscriber’s possession, of the Prospectus covering the Securities at the time
of receipt of such notice.

 

(f)       The Subscriber hereby covenants with the Company (i) not to make any
sale of Securities without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such
Securities are to be sold by any method or in any transaction other than on a
national securities exchange, the Nasdaq Global Select Market, the Nasdaq Global
Market, Nasdaq Capital Market or in the over-the-counter market, in privately
negotiated transactions, or in a combination of such methods, to notify the
Company at least 5 business days prior to the date on which the Subscriber first
offers to sell any such Securities.

 

 -7- 

 

 



(g)       The Subscriber acknowledges and agrees that the Securities sold
pursuant to a registration statement described in this Section 5 are not
transferable on the books of the Company unless the stock certificate submitted
to the transfer agent evidencing the Securities is accompanied by a certificate
reasonably satisfactory to the Company to the effect that (x) the Securities
have been sold in accordance with such registration statement and (y) the
requirement of delivering a current Prospectus has been satisfied.

 

(h)       The Subscriber shall not take any action with respect to any
distribution deemed to be made pursuant to such registration statement that
would constitute a violation of Regulation M under the Exchange Act, or any
other applicable rule, regulation or law.

 

(i)       Upon the expiration of the effectiveness of any registration statement
described in this Section 5, the Subscriber shall discontinue sales of the
Securities pursuant to such registration statement upon receipt of notice from
the Company of the Company’s intention to remove from registration the
Securities covered by such registration statement that remain unsold, and the
Subscriber shall notify the Company of the number of registered Securities that
remain unsold immediately upon receipt of such notice from the Company.

 

(j)       Anything to the contrary contained in this Agreement notwithstanding,
when, in the opinion of counsel for the Company, registration of the Securities
and is not required by the Securities Act, in connection with a proposed sale of
such Securities, the Subscriber shall have no rights pursuant to this Section 5.
In furtherance and not in limitation of the foregoing, the Subscriber shall have
no rights pursuant to this Section 5 at such time as all of the Subscriber’s
Securities may be sold without limitation pursuant to Rule 144.

 

6. Use of Proceeds

 

The Company anticipates using the gross proceeds from the Offering for general
corporate purposes including growth initiatives and capital expenditures.

 

7. CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:

 

(a)       As of the Closing, no legal action, suit or proceeding shall be
pending that seeks to restrain or prohibit the transactions contemplated by this
Agreement.

 

(b)       The representations and warranties of the Company contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the Closing Date.

 

8. MISCELLANEOUS PROVISIONS

 

(a)       All parties hereto have been represented by counsel, and no inference
shall be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.

 

(b)       Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.

 

(c)       Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

(d)       The representations, warranties and agreement of the Subscriber and
the Company made in this Agreement shall survive the execution and delivery of
this Agreement and the delivery of the Securities.

 

(e)       Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.

 

 -8- 

 

 



(f)       Except as otherwise provided herein, this Agreement shall be binding
upon, and inure to the benefit of, the parties to this Agreement and their
heirs, executors, administrators, successors, legal representatives and assigns.
If the Subscriber is more than one person or entity, the obligation of the
Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

 

(g)       This Agreement is not transferable or assignable by the Subscriber.

 

(h)       This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to conflicts of law
principles.

 

(i)       The Company and the Subscriber hereby agree that any dispute that may
arise between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.

 

(j)       This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Signature Pages Follow]

 

 -9- 

 

 



ACCEPTED this ___ day of ____________ 2017, on behalf of POLLEX, INC.     By:
          









  Name:     Title:  



 



 -10- 

 

 





 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of __________ 2017.

 

    x $0.50 =     Units* subscribed for       Aggregate Purchase Price - Number
of Shares         -Number of Warrants         *1 Unit consists of 1 Share and
2.5 Warrants        

 



Manner in which Title is to be held (Please Check One):

 

1. ___ Individual 7. ___

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

2. ___ Joint Tenants with Right of Survivorship 8. ___

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

3. ___ Community Property 9. ___ Married with Separate Property 4. ___ Tenants
in Common 10. ___ Keogh 5. ___ Corporation/Partnership/ Limited Liability
Company 11. ___ Tenants by the Entirety 6. ___ IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):

 

Account Name:

 

Account Number:

 

Representative Name:

 

Representative Phone Number:

 

Address:

 

City, State, Zip:

 

 -11- 

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 10.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 11.

 

EXECUTION BY NATURAL PERSONS

 

_____________________________________________________________________________

Exact Name in Which Title is to be Held

_________________________________

Name (Please Print)

 

________________________________

Name of Additional Purchaser

     

_________________________________

Residence: Number and Street

 

_________________________________

Address of Additional Purchaser

     

_________________________________

City, State and Zip Code

 

_________________________________

City, State and Zip Code

     

_________________________________

Social Security Number

 

_________________________________

Social Security Number

     

_________________________________

Telephone Number

 

_________________________________

Telephone Number

     

_________________________________

Fax Number (if available)

 

________________________________

Fax Number (if available)

     

_________________________________

E-Mail (if available)

 

________________________________

E-Mail (if available)

     

__________________________________

(Signature)



 

________________________________

(Signature of Additional Purchaser)

 

 -12- 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)

 

_____________________________________________________________________________

Name of Entity (Please Print)

Date of Incorporation or Organization: State of Principal Office:

Federal Taxpayer Identification Number:

 

____________________________________________

Office Address

 

____________________________________________

City, State and Zip Code

 

____________________________________________

Telephone Number

 

____________________________________________

Fax Number (if available)

 

____________________________________________

E-Mail (if available)

 

 

By: _________________________________

Name

Title:

[seal]

Attest: _________________________________

(If Entity is a Corporation)

_________________________________

_________________________________

Address



 



 -13- 

 

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 



[  ]   You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Securities Act”), (ii) a savings and loan association
or other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock (the “Shares”) and warrants to purchase shares of common stock
(the “Warrants”, and, together with the Shares, the “Securities”), is made by a
plan fiduciary, as defined in Section 3(21) of ERISA, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or (2) you have total assets in excess of $5,000,000 and the decision
that you shall subscribe for and purchase the Securities is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Securities is made solely by persons or entities that are
accredited investors.       [  ]   You are a private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940,
as amended.       [  ]   You are an organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended (the “Code”), a corporation,
Massachusetts or similar business trust or a partnership, in each case not
formed for the specific purpose of making an investment in the Securities and
its underlying securities in excess of $5,000,000.       [  ]   You are a
director or executive officer of the Company.       [  ]   You are a natural
person whose individual net worth, or joint net worth with your spouse, exceeds
$1,000,000 at the time of your subscription for and purchase of the Securities
(excluding principal residence).       [  ]   You are a natural person who had
an individual income in excess of $200,000 in each of the two most recent years
or joint income with your spouse in excess of $300,000 in each of the two most
recent years, and who has a reasonable expectation of reaching the same income
level in the current year.       [  ]   You are a trust, with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
Securities and whose subscription for and purchase of the Securities is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D.  
    [  ]   You are an entity in which all of the equity owners are persons or
entities described in one of the preceding paragraphs.

 



 -14- 

 

 

Check all boxes below which correctly describe you.

With respect to this investment in the Securities, your:

 



Investment Objectives: [  ]  Aggressive Growth [  ]
 Speculation                   Risk Tolerance: [  ]  Low Risk [  ]  Moderate
Risk [  ]  High Risk



 

Are you associated with a FINRA Member Firm? [  ] Yes [  ] No

 

Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

 



____   ____   I/We understand that this investment is not guaranteed.          
____   ____   I/We are aware that this investment is not liquid.           ____
  ____   I/We are sophisticated in financial and business affairs and are able
to evaluate the risks and merits of an investment in this offering.          
____   ____   failure of private placements such as this is dependent on the
corporate issuer of these securities and is outside the control of the
investors. While potential loss is limited to the amount invested, such loss is
possible.)

 

FINRA Affiliation

 

Are you affiliated directly or indirectly with a member broker-dealer firm of
the Financial Industry Regulatory Authority, Inc. as an employee, officer,
director, partner or shareholder or as a relative or member of the same
household of an employee, director, partner or shareholder of a FINRA member
broker-dealer firm?

 

Yes____ No_____

 

If the answer is “yes,” then, in order to purchase securities in the offering,
the Subscriber will need to provide the Issuer with a FINRA member affiliate
certification whereby the FINRA member firm acknowledges the affiliation and its
receipt of the notice required by Article 3, Sections 28(a) and (b) of the Rules
of Fair Practice with respect to an investment in Securities pursuant to the
offering described herein.

 

Anti-Money Laundering Rules

 

In order for the Company to comply with applicable anti-money laundering/U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) rules and
regulations, Subscriber is required to provide the following information:

 

(a)Payment Information

 

(i)       Name and address (including country) of the bank from which
Subscriber’s payment to the Company is being wired (the “Wiring Bank”):

 



                   



 



 -15- 

 

 





(ii)       Subscriber’s wiring instructions at the Wiring Bank:

 

                   



 

       Is the Wiring Bank located in the U.S. or another “FATF Country”*?

 

_____ Yes    ______ No

 

(iv) Is Subscriber a customer of the Wiring Bank?

 

_____ Yes    ______ No

 

(b)       Additional Information

 

Investors wishing to subscribe must provide the following additional information
or documents unless you have previously delivered such information to the
Company or to a Placement Agent for the Offering as part of the establishment of
your account at the Placement Agent.

 

For Individual Investors:

 

____ A government issued form of picture identification (e.g., passport or
drivers license).     ____ Proof of the individual’s current address (e.g.,
current utility bill), if not included in the form of picture identification.  
  ____ One or more of the above documentations has previously provided to
Placement Agent.

 

For Funds of Funds or Entities that Invest on Behalf of Third Parties:



    _____ A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).     _____ An “incumbency certificate” attesting
to the title of the individual executing these subscription materials on behalf
of the prospective investor.     _____ A completed copy of a certification that
the entity has adequate anti-money laundering policies and procedures (“AML
Policies and Procedures”) in place that are consistent with the USA PATRIOT Act,
OFAC and other relevant federal, state or non-U.S. anti-money laundering laws
and regulations (with a copy of the entity’s current AML Policies and Procedures
to which such certification relates).     _____ A letter of reference for any
entity not located in the U.S. or other FATF country, from the entity’s local
office of a reputable bank or brokerage firm that is incorporated, or has its
principal place of business located, in the U.S. or other FATF Country
certifying that the prospective investor maintains an account at such
bank/brokerage firm for a length of time and containing a statement affirming
the prospective investor’s integrity.     _____ One or more of the above
documentations has previously provided to Placement Agent.

 

 





* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.



 

 -16- 

 



 

For all other Entity Investors:

 



_____ A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).     _____ An “incumbency certificate” attesting
to the title of the individual executing these subscription materials on behalf
of the prospective investor.     _____ A letter of reference from the entity’s
local office of a reputable bank or brokerage firm that is incorporated, or has
its principal place of business located, in the U.S. or other FATF Country
certifying that the prospective investor maintains an account at such
bank/brokerage firm for a length of time and containing a statement affirming
the prospective investor’s integrity.     _____ If the prospective investor is a
privately-held entity, a certified list of the names of every person or entity
who is directly or indirectly the beneficial owner of 25% or more of any voting
or non-voting class of equity interests of the Subscriber, including (i) country
of citizenship (for individuals) or principal place of business (for entities)
and, (ii) for individuals, such individual’s principal employer and position.  
  ____ If the prospective investor is a trust, a certified list of (i) the names
of the current beneficiaries of the trust that have, directly or indirectly, 25%
or more of any interest in the trust, (ii) the name of the settlor of the trust,
(iii) the name(s) of the trustee(s) of the trust, and (iv) the country of
citizenship (for individuals) or principal place of business (for entities).    
_____ One or more of the above documentations has previously provided to
Placement Agent.





 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Securities.

 

      Name of Purchaser [please print]   Name of Co-Purchaser [please print]    
        Signature of Purchaser (Entities please
provide signature of Purchaser’s duly
authorized signatory.)   Signature of Co-Purchaser       Name of Signatory
(Entities only)           Title of Signatory (Entities only)    



 



 -17- 

 

 

VERIFICATION OF INVESTMENT ADVISOR/BROKER

 

I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the
securities is a suitable investment for this investor and that the investor,
either individually or together with his or her purchaser representative,
understands the terms of and is able to evaluate the merits of this offering. I
acknowledge:

 



  (a) that I have reviewed the Subscription Agreement and forms of securities
presented to me, and attachments (if any) thereto;         (b) that the
Subscription Agreement and attachments thereto have been fully completed and
executed by the appropriate party; and         (c) that the subscription will be
deemed received by the Company upon acceptance of the Subscription Agreement.



 

Deposit securities from this offering directly to purchaser’s account? [  ] Yes
[  ] No

 

If “Yes,” please indicate the account number:
_____________________________________




 

      Broker/Dealer   Account Executive             (Name of Broker/Dealer)  
(Signature)             (Street Address of Broker/Dealer Office)   (Print Name)
            (City of Broker/Dealer Office) (State) (Zip)   (Representative I.D.
Number)             (Telephone Number of Broker/Dealer Office)   (Date)        
    (Fax Number of Broker/Dealer Office)   (E-mail Address of Account Executive)

 

 -18- 

 



 

SCHEDULE 4(b)

 

Capitalization

 



Capitalization following closing of the Offering at:       $0.50  Issued and
Outstanding   20,500,000    shares  $2,250,000   Common Stock    %  Issued in
the Offering   4,500,000    21.95% Pubco Float   1,025,000    5.00% E-Marine
Shareholders   14,975,000.00    73.05% Total   20,500,000    100.00%   
 Warrants    %  2.5 Warrants per Share           Investor Warrants* 
 11,250,000    91.09% Consultants**   1,100,000    8.91% Total   12,350,000  
 100.00% *Exercise Price  $0.60       **Exercise Price  $0.10      

 



 -19- 

 

 




Exhibit A

 

Form of Warrant

 

(see attached)

 

 -20- 

 

 

Exhibit B

 

Form of Escrow Agreement

 

(see attached)

 

 -21- 

 

 

Exhibit C

 

Press Release

 

Exhibit C

Pollex, Inc. Issues Statement About July 2017 Promotional Activity Concerning
Its Common Stock

 

By PR Newswire, July 11, 2017, 01:15:00 PM EDT

 

SANTA CLARA, Calif., July 11, 2017 /PRNewswire/ — Pollex, Inc. (OTCMarkets:PLLX)
announced today that it has been made aware of recent trading and promotional
activity concerning PLLX common stock. The Company has been informed that the
higher than average trading volume in the Company’s stock may be the result of
promotional activity. The Company has been informed that an email from ProTrader
was sent out promoting PLLX. The Company was not aware of this promotional
activity.

 

Pollex states definitively that the Company, its officers, directors and, to the
Company’s knowledge, its controlling shareholders (i.e., shareholders owning 10%
or more of the Company’s securities) have not, directly or indirectly,
authorized or been involved in any way (including payment to a third-party) with
the creation or distribution of promotional materials; and that the Company, its
officers, directors and, to the knowledge of the Company, any controlling
shareholders, have not sold or purchased the Company’s securities within the
past 30 days.

 

The Company encourages those interested in the Company to rely solely on
information included in its press releases combined with its filings and
disclosures made with OTCMarkets Group. The Caveat Emptor warning is mandated
for 30 days, wherein a review by OTCMarkets shall take place to decide on its
removal. The Company is determined to take appropriate measures in this time to
satisfy without delay, any and all concerns which brought on the label. We thank
OTCMarkets for their openness and consideration to the investors of Pollex.

 

About Pollex

 

Pollex, Inc. was formed in 2001 to be an online game publisher. Pollex, Inc. is
currently operating the online game, The Great Merchant, at its website
http://www.thegreatmerchant.com. Players can download the game for free from our
website and interact with other players in the game to trade, fight, and explore
the game world.

 

Safe Harbor

 

This presentation contains forward-looking statements which relate to future
events or Pollex’s future performance or financial condition. Any statements
that are not statements of historical fact (including statements containing the
words “believes,” “should,” “plans,” “anticipates,” “expects,” “estimates” and
similar expressions) should also be considered forward-looking statements. These
forward-looking statements are not guarantees of future performance, condition
or results and involve a number of risks and uncertainties. Actual results may
differ materially from those in the forward-looking statements as result of a
number of factors, including those described from time to time in Pollex’s
filings with the Securities and Exchange Commission. Pollex undertakes no duty
to update any forward-looking statements made herein.

Investor Contact:

 

Contact info:

 

Pollex, Inc.

info@pollexinc.com

+1-408-350-7340

 

Vieworiginalcontent:
http://www.prnewswire.com/news-releases/pollex-inc-issues-statement-about-july-2017-promotional-activity-concerning-its-common-stock-300486325.html

 

SOURCE Pollex, Inc.

 



 -22- 

 